Citation Nr: 0631213	
Decision Date: 10/04/06    Archive Date: 10/10/06

DOCKET NO.  04-19 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma




THE ISSUE

Is the overpayment of $21,338.93, in education benefits 
valid?




ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel








INTRODUCTION

The veteran had active military service from May 1972 to 
March 1995.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, in which the RO informed the veteran that an 
overpayment of $21,338.93, had been created.

The veteran's claim was remanded in September 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted in the introduction, the veteran's claim was 
remanded in September 2005 so that certain directives could 
be accomplished.  In particular, the Board requested that the 
discrepancies cited to in a February 2003 memorandum from the 
VA Office of Inspector General be made part of the record, 
and to clarify whether discrepancies were found for the 
veteran in particular, as well as to determine whether 
discrepancies were found for the entire period during which 
the veteran was enrolled at Ramon Magsaysay Technological 
University (RMTU).  The Board also requested that the veteran 
be provided a Supplemental Statement of the Case (SSOC) 
regarding a letter that he submitted in May 2004.  

However, a review of the claims file (along with the two 
"temporary files" associated with the claims file) shows 
that the aforementioned directives were not accomplished.  
The United States Court of Appeals for Veterans Claims 
(Court) has underscored the role of agencies of original 
jurisdiction in carrying out the instructions in Board 
Remands.  As noted by the Court, the duties of the agencies 
of original jurisdiction in this regard are mandatory, and, 
furthermore, the Board of Veterans' Appeals is obligated to 
insure compliance with the instructions in Remands.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Therefore pursuant to 
Stegall, the veteran's claim must be remanded for completion 
of the aforementioned directives.  

For the reasons discussed above, the veteran's case is 
REMANDED for the following actions:

1.  The discrepancies which were cited to 
in the February 2003 memorandum must be 
made part of the record.  It must be made 
clear if discrepancies were found for the 
veteran in particular, and if so, whether 
discrepancies were found for the entire 
period from June 4, 2001, to April 4, 
2003, for which the veteran was enrolled 
at RMTU.

2.  Review the letter submitted by the 
veteran in May 2004 and readjudicate the 
appellant's claim regarding the validity 
of the $21,338.93 education debt.  He 
should be furnished an SSOC regarding his 
claim, which includes a summary of the 
additional evidence submitted, especially 
the aforementioned letter dated May 2004, 
any additional applicable laws and 
regulations, and the reason for the 
decision.  The veteran must be given the 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



